Opinion issued May 5, 2011
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01075-CV
———————————
In re ACOCK ENGINEERING & ASSOCIATES, L.P., Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          By
petition for writ of mandamus, relator, Acock Engineering & Associates,
L.P., seeks to compel the trial court to grant its motion to strike the first,
second, third, and fourth amended petitions of the real parties in interest on
the ground that the filing of these petitions violated the parties’ Rule 11
agreement setting a deadline for amending pleadings.[1]
          We
deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Keyes, Higley, and Kerrigan.[2]
 




[1]
          The Honorable Larry Weiman,
Judge of the 80th District Court of Harris County, Texas, Respondent.  The underlying lawsuit is Tempest Energy Resources, L.P., et al. v.
Cavins Corporation, Weatherford U.S., L.P., and Acock Engineering &
Associates, L.P., No. 2007-77989 (80th Dist. Ct., Harris County, Tex.).
 


[2]
          The Honorable Patricia J.
Kerrigan, Judge of the 190th District Court of Harris County, Texas,
participating by assignment.  See Tex.
Gov’t Code Ann. § 74.003(h) (Vernon 2005).